DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 13 May 2022 in response to the Office Action of 15 November 2021 are acknowledged and have been entered. Claims 1, 49, 57, and 73-75 are amended. Claims 9, 15, and 58 are canceled. 
Claims 1, 3, 6, 11, 19, 25, 27, 29, 38, 45, 49, 57, 62, 63, 69 and 73-75 are pending and being examined on the merits. 
Any rejection or objection not reiterated herein has been overcome by amendment and/or applicants’ arguments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Matthew S. Beyersdorf, Reg. No. 77,982 on 24 August 2022.
In the claims:
1. (Currently amended)………
(ii) the first sgRNA comprises 
(iii) the first sgRNA comprises 

19. (Cancelled)

38. (Currently amended)……
(a) editing within or near a B-cell lymphoma 11A (BCL11A) gene or other DNA sequence that encodes a regulatory element of the BCL11A gene of a 

57. (Currently amended)…….
(ii) the first sgRNA comprises 
(iii) the first sgRNA comprises 


63. (Currently amended) A cell population 
genetically engineered cell of claim 57, optionally wherein the population comprises cells having at least two different genetic mutations, further optionally wherein at least 70% of the population maintain multi-lineage potential for at least sixteen weeks after administration of the population to a subject; and/or wherein the population exhibits a mean allele editing frequency of 70% to 90%; and/or wherein the population exhibits a HbF mean percentage of HbF/(HbF+HbA) protein levels of at least 10%
and/or wherein the population exhibits an off-target indel rate of less than 1%.

69. (Currently amended) A method for treating a patient with a hemoglobinopathy, comprising administering to a subject in need thereof an effective amount of the cell population 

74. (Currently amended) The method of claim 1, wherein the first sgRNA comprises 

75. (Currently amended) The method of claim 1, wherein the first sgRNA comprises 12[[11]] and the second sgRNA comprises the nucleic acid sequence of SEQ ID NO: 13.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 6, 11, 25, 27, 38, 45, 49, 57, 62, 63, 69 and 73-75 are allowed.  The closest prior art is Bauer (WO 2016/182917) and Boitano (WO 2017/115268 A1).  
Bauer teaches nucleic acid molecules that target the BCL11A enhancer functional regions [abstract].  Bauer teaches that the introduction of the Cas9 nuclease and an individual sgRNA targeting BCL11A exon-2 produced cells with elevated HbF expression indicating loss of BCL11A function and resultant derepression of BCL11A's target γ-globin [0539]. Bauer further teaches the use of two sgRNAs (a first single-molecule guide RNA (sgRNA) and a second sgRNA to effect two or more double-strand breaks) to generate genomic deletions [0515]. Bauer teaches SEQ ID NO: 21, 41, and 37, which is a 20-nucleotide spacer targeting sequence that is 100% identical to the 20-nucleotide spacer sequence of the current claim’s SEQ IN NO: 11, 12, and 13, respectively [Table 7]. Bauer fails to teach the entire sgRNA sequence of SEQ ID NO: 11, 12, and 13 as claimed, and Bauer or the prior art provides no teaching for one to extend the sequences of Bauer to arrive at the particular sequences recited in the claims. Furthermore, of the 135 sgRNA targeting sequences that Bauer teaches in Table 7, Bauer fails to teach the use of the specific combination of sgRNA targeting sequences SEQ ID NO: 21 and 41, SEQ ID NO: 21 and 37, or SEQ ID NO: 41 and 37 (which corresponds to the spacer targeting sequences of the current claim’s SEQ ID NO: 11 and 12, SEQ ID NO: 11 and 13, or SEQ ID NO: 12 and 13, respectively).  
Boitano teaches altering of a target expression of BCL11a mRNA by introducing a CRISPR system including the gRNA molecule [pg. 24, lines 18-19].  Boitano teaches a gRNA molecule that is complementary with a target sequence of a BCL11A gene (e.g., a human BCL11A gene), a BCL11A enhancer (e.g., a human BCL11A enhancer), or a HFPH region (e.g., a human HPFH region) consisting of the sequence SEQ ID NO: 347 [claim 1 and 43] where SEQ ID NO: 347 is identical to SEQ ID NO: 12.  While Boitano teaches using one or more gRNA molecules for genetic alterations [pg. 30, line 32-pg. 31, line 3], Boitano fails to teach SEQ ID NO: 11, SEQ ID NO: 12, or the specific combination of sgRNA molecules as claimed.  
Taken together Bauer nor Boitano teaches or suggests a method for editing a B-cell lymphoma 11A (BCL11A) gene in a human cell by genome editing using specifically a first and second guide that comprises the entire sequences of SEQ ID NO: 11 and 12, SEQ ID NO: 11 and 13, or SEQ ID NO: 12 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 1 is allowable. Claim 29, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II, and III, as set forth in the Office action mailed on 19 May 2020, is hereby withdrawn and claim 29 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 3, 6, 11, 25, 27, 29, 38, 45, 49, 57, 62, 63, 69 and 73-75 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600